DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s provisional election with traverse of Species 2, shown in Figs. 9, 10, and 12, and Claims 1-4 and 11-14 in the response to restriction requirements filed 09/28/22 is acknowledged.  
Traversal was based on two reasons: first, that Claims 1 and 11 are generic for all species; second, because all four species are covered by the same classification, which, per Applicant, leads to a non-serious burden in examining species together. 
Not arguing about classification, Examiner reminds that restriction requirements mailed 08/12/22 named more reasons influencing a burden than a classification alone, and, commonly, species do have the same classification. However, Examiner agrees with Applicant that when/if generic claims are allowed - all initially non-examined species should be considered for rejoinder.

Status of Claims
Claims 5-10 and 15-20 are withdrawn from further consideration as being drawn to nonelected embodiments.
Claims 1-4 and 11-14 are examined on merits herein. 

Abstract and Specification
Abstract and Specification (paragraph 0005 of the published application, US 2022/0223515) are objected to because of the following informalities:
Abstract and paragraph 0005 of the specification recite: “The interconnect structure includes a dielectric layer disposed over a substrate”, which makes it unclear whether the substrate belongs to the interconnect structure or not.
Appropriate corrections/classifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites: “An interconnect structure formed in a semiconductor device comprising: a dielectric layer disposed over the substrate”. 
The recitation is unclear for two reasons. 
First, it leads to questions: Do both, the dielectric layer and the substrate, belong to the interconnect structure? Do both, the dielectric layer and the sub substrate belong to the semiconductor device? 
Second, the recitation is also unclear due to a lack of antecedent basis, since it recites “substrate” with article “the”, while it was not earlier recited in the claim with article “a”.
Appropriate corrections are required to clarify the claim language.
For this Office Action, the above limitation was interpreted in accordance with the specification as: “An interconnect structure formed in a semiconductor device comprising a substrate, the interconnect structure includes: a dielectric layer disposed over the substrate”.
In re Claim 1: Claim 1 recites: “wherein any straight path crossing through a central region of the region is always intersected with a portion of the plurality of protrusion”. The recitation is unclear in view of the specification, since all previous limitations of the claim are directed to a cross-sectional view of the device, while the cited limitation, based on the specification, is explicitly directed to a planar view of the device (see paragraphs 0056-0058 of the published application), but Claim 1 does not distinguish between different views. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 1 was interpreted based on the specification of the application as: “wherein, in a top view of the semiconductor device, any straight path crossing through a central region of the region is always intersected with a portion of the plurality of protrusion”.
In re Claim 2: Claim 2 recites limitations related to a plurality of protrusions, not clarifying in which view of the device of the limitations can be observed, which may lead to confusions in understanding the structure.
Appropriate correction is required to clarify the claim language.
For this Office Action, the recitation of Claim 2: “the plurality of protrusions are regularly distributed” (etc.), is interpreted as: “in the top view of the semiconductor device, the plurality of protrusions are regularly distributed”.
In re Claim 11: Claim 11 recites: “An interconnect structure formed in a semiconductor device comprising: a metal layer disposed on the substrate”. The recitation is unclear for the same reasons that are explained above for Claim 1 regarding to “the substrate” and to which part it belongs.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted in accordance with the specification as: “An interconnect structure formed in a semiconductor device having a substrate, the interconnect structure comprising: a metal layer disposed on the substrate”.
In re Claim 11: Claim 11 recites: “wherein any straight path crossing through a central region of the region is always intersected with a portion of the plurality of slots”. 
The recitation is unclear for the same reason that was explained for a similar limitation of Claim 1 and appropriate correction is required.
For this Office Action, the above limitation is interpreted as: “wherein, in a top view of the semiconductor device, any straight path crossing through a central region of the region is always intersected with a portion of the plurality of slots”.
In re Claim 12: Claim 12 recites limitations directed to the plurality of slots, not clarifying in which view of the device the limitations take place, which may lead to confusions in understanding the device structure.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of Claim 12: “wherein the plurality of slots are regularly distributed” - is interpreted as: “wherein, in the top view of the semiconductor device, the plurality of slots are regularly distributed”
In re Claims 3-4 and 13-14: Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1 or Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As far as the claims are understood, Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 5,602,423). 
In re Claim 1, Jain teaches an interconnect structure (as having electrical conductors on a top of the device) formed in a semiconductor device, comprising (Fig. 6):
a dielectric layer 22 disposed over the substrate 20 (Abstract), wherein the dielectric layer comprises 
a region (shown in Fig. 6) and 
a plurality of protrusions 38 (called pillars, Abstract), and 
the plurality of protrusions 38 are distributed in the region; and
a metal layer – as remains of metal 28 shown in Fig. 5 (Abstract and column 4, lines 43-53, or as layer 52 in Figs. 7-9, column 5 lines 46-56 and Annotated Fig. 9) - disposed on the dielectric layer 22, wherein 
tops of the plurality of protrusions 38 are exposed with respect to the metal layer (which portions are shown as 44 and 46 in Fig. 6, column 5 lines 36-37),
wherein any straight path crossing through a central region of the region – Straight Path - as shown in a top view of Annotated Fig. 9, 
Annotated Fig. 9

    PNG
    media_image1.png
    341
    226
    media_image1.png
    Greyscale

presenting a metal layer 52 with pillars/protrusions 50 (column 5 line 46-56) - is always intersected with a portion of the plurality of protrusions 50.
In re Claim 2, Jain teaches the interconnect structure of Claim 1, wherein (Fig. 9)
the plurality of protrusions 50 are regularly distributed (along diagonal lines) to form a plurality of rows in a first direction (which is a horizontal direction), and 
the plurality of protrusions 50 in adjacent two of the plurality of rows are mutually shifted in the first direction.
In re Claim 11, Jain teaches an interconnect structure (as having electrical conductors in a top of the device) formed in a semiconductor device (Fig. 6), comprising:
a metal layer – as remains of layer 28 between pillars 38 (Fig. 5, Abstract and column 4, lines 43-53) disposed on the substrate 20 (Abstract), wherein 
the metal layer has a region and a plurality of slots – slots are created in the metal layer by dielectric pillars 38 (being parts of dielectric layer 22, Abstract), or by pillars 50 in metal layer 52 of Figs. 7-9 (column 5 lines 46-48), and 
the plurality of slots are distributed in the region (as shown in Figs. 7-9), wherein (Annotated Fig. 9) 
any straight path – Straight path, as in Annotated Fig. 9 - crossing through a central region of the region is always intersected with a portion of the plurality of slots 50.
In re Claim 12, Jain teaches the interconnect structure of Claim 11, wherein (Fig. 9 and Annotated Fig. 9)
the plurality of slots 50 are regularly distributed (along a diagonal of Fig. 9) to form a plurality of rows in a first direction (which is a horizontal direction), and 
the plurality of slots 50 in adjacent two of the plurality of rows are mutually shifted in the first direction (as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Kwon et al. (US 2005/0127496).
In re Claim 3, Jain teaches the interconnect structure of Claim 2 as cited above, including a plurality of protrusions (created as dielectric pillars).
Jain further teaches that each of the plurality of protrusions comprises (Fig. 9), in the top view:
a square bar extended in the first direction (as well as in an orthogonal second direction).
Jain does not teach that each of the plurality of protrusions comprises (in the top view):
a straight bar extended in the first direction;
a first extension bar at a first side of the straight bar; and
a second extension bar at a second side of the straight bar, wherein 
the first extension bar and the second extension bar are extended in directions opposite to each other and intersected with the first direction.
Kwon teaches a conductive layer in which a plurality of dielectric dummy patterns (paragraph 0013) are distributed, showing in Fig. 5 (paragraph 0055) the conductive layer as a metal layer 40 and dummy patterns as insulating pillars 42, wherein each of the dummy pattern 42, in a plan view, comprises (Fig. 8): a straight bar extended in a first direction (being a horizontal direction), a first extension bar connected to the straight bar and extended to a top of Fig. 8, and a second extension bar connected to the straight bar and extended to a bottom of Fig. 8, wherein the first extension bar and the second extension bar are extended in directions opposite to each other and intersect with the first direction. 
Kwon further points out (paragraph 0014) that the insulating pillars may have different shapes, including a square shape, a rectangular shape or a shape comprising lines extending in first and second directions, such as a cross.
Jain and Kwon teach analogous arts directed to a metal structure in which a plurality of dielectric patterns (or insulating pillars) are distributed in order to prevent such negative effect as dishing during polishing (Jain, Abstract; Kwon, paragraphs 0004, 0055), including the dielectric patterns comprising the same square shape as viewed from the top of the device, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Jain device in view of the Kwon teaching, since they are from the same field of endeavor, and Kwon created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Jain device of Claim 2 by substituting its rectangular protrusions with protrusions comprising a straight bar connected to first and second bars extended in directions opposite to each other and intersected with the first direction (including a cross, explicitly taught by Kwon), if it is desirable having protrusions having in the top view, a shape comprising lines: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Although Kwon (and, accordingly, Jain/Kwon) does not teach that the first and second extension bars are attached, respectively, to different ends of the straight bar, one of ordinary skill in the art before filing the application may create such structure by moving the first and second extension bars to the opposite ends of the straight bar, if desirable, since such design modification involves skill which one of ordinary skill in the art possesses. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 4, Jain teaches the interconnect structure of Claim 2 as cited above, including a plurality of protrusions comprising dielectric pillars.
Jain further teaches that each of the plurality of protrusions comprises (Fig. 9):
a square bar extended in the first direction (as well as in an orthogonal second direction).
Jain does not teach that each of the plurality of protrusions comprises:
a first straight bar extended in the first direction;
a first extension bar at a first side of the first straight bar; and
a second extension bar at a second side of the first straight bar, wherein 
the first extension bar and the second extension bar are extended in a second direction, and the second direction is intersected with the first direction.
Kwon teaches a conductive layer in which a plurality of dielectric dummy patterns (paragraph 0013) are distributed, showing in Fig. 5 (paragraph 0055) the conductive layer as a metal layer 40 and dummy patterns as insulating pillars 42, wherein the dummy pattern 42, in a plan view, comprises (Fig. 8): a first straight bar extended in a first direction (being a horizontal direction), a first extension bar connected to the first straight bar and extended to a top of Fig. 8 (in a second direction), and a second extension bar connected to the straight bar and extended to a bottom of Fig. 8 (in the second direction), wherein the second direction is intersected with the first direction. 
Kwon further points out (paragraph 0014) that the insulating pillars, in the plan view, may have different shapes, including a square shape, a rectangular shape or a shape comprising lines extending in first and second directions, such as a cross.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Jain device of Claim 2 by substituting its rectangular protrusions with protrusions comprising a first straight bar to which first and second extension bars are attached, the first and second extension bars extended in the second direction (in view of coordinate axes), the second direction is intersected with the first direction, if it is desirable having protrusions having in the top view, a shape comprising lines: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Although Kwon (and, accordingly, Jain/Kwon) does not teach that the first and second extension bars are attached, respectively, to different ends of the first straight bar, one of ordinary skill in the art before filing the application may create such structure by moving the first and second extension bars to the opposite ends of the straight bar, if desirable, since such design modification involves skill which one of ordinary skill in the art possesses. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 13, Jain teaches the interconnect structure of Claim 12 as cited above, including a plurality of slots as dielectric structures distributed within the metal layer.
Jain further teaches that each of the plurality of slots comprises (Fig. 9), in the top view, a square slot extended in the first direction (as well as in an orthogonal second direction).
Jain does not teach that each of the plurality of slots comprises (in the top view)
a straight slot extended in the first direction;
a first extension bar at a first side of the straight slot; and
a second extension bar at a second side of the straight slot, wherein 
the first extension bar and the second extension bar are extended in directions opposite to each other and intersected with the first direction.
Kwon teaches a conductive layer in which a plurality of dielectric dummy patterns (paragraph 0013) are distributed, showing in Fig. 5 (paragraph 0055) the conductive layer as a metal layer 40 and dummy patterns as insulating pillars (or slots) 42, wherein each of the dummy pattern 42, in a plan view, comprises (Fig. 8): a straight slot extended in a first direction (being a horizontal direction), a first extension bar connected to the straight slot and extended to a top of Fig. 8, and a second extension bar connected to the straight slot and extended to a bottom of Fig. 8, wherein the first extension bar and the second extension bar are extended in directions opposite to each other and intersect with the first direction. 
Kwon also points out (paragraph 0014) that the insulating pillars (slots) may have different shapes, including a square shape, a rectangular shape or a shape comprising lines extending in first and second directions, such as a cross.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Jian device of Claim 12 by substituting its rectangular slots with slots, each comprising a straight slot connected to first and second bars extended in directions opposite to each other and intersected with the first direction (including a cross, explicitly taught by Kwon), if it is desirable having slots comprising, in the top view, a shape of connected lines: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Although Kwon (and, accordingly, Jian/Kwon) does not teach that the first and second extension bars are attached, respectively, to different ends of the straight slot, one of ordinary skill in the art before filing the application may create such structure by moving the first and second extension bars to the opposite ends of the straight slot, if desirable, since such design modification involves skill which one of ordinary skill in the art possesses: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant, and the current application does not teach that the shape of the slot is significant.
In re Claim 14, Jain teaches the interconnect structure of Claim 12 as cited above, including a plurality of slots as dielectric structures distributed within the metal layer.
Jain further teaches that each of the plurality of slots comprises, in the plan view (Fig. 9), a square slot extended in the first direction (as well as in an orthogonal second direction).
Jain does not teach that each of the plurality of slots comprises (in the top view)
a straight slot extended in the first direction;
a first extension bar at a first side of the straight slot; and
a second extension bar at a second side of the straight slot, wherein 
the first extension bar and the second extension bar are extended in a second direction, and the second direction is intersected with the first direction.
Kwon teaches a conductive layer in which a plurality of dielectric dummy patterns (paragraph 0013) are distributed, showing in Fig. 5 (paragraph 0055) the conductive layer as a metal layer 40 and dummy patterns as insulating pillars (or slots) 42, wherein each of the dummy pattern 42, in a plan view, comprises (Fig. 8): a straight slot extended in a first direction (being a horizontal direction), a first extension bar connected to the straight slot and extended in a second direction (e.g., based on coordinate axes), and a second extension bar connected to the straight slot and extended to the second direction, wherein the second direction is intersected with the first direction. 
Kwon also points out (paragraph 0014) that the insulating pillars (slots) may have different shapes, including a square shape, a rectangular shape or a shape comprising lines extending in first and second directions, such as a cross.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Jian device of Claim 12 by substituting its rectangular slots with slots, each comprising, in the plan view, a straight slot extended in the first direction and connected to first and second bars extended in the second direction intersected with the first direction, if it is desirable having slots comprising, in the top view, a shape of connected lines: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Although Kwon (and, accordingly, Jian/Kwon) does not teach that the first and second extension bars are attached, respectively, to different ends of the straight slot, one of ordinary skill in the art before filing the application may create such structure by moving the first and second extension bars to the opposite ends of the straight slot, if desirable, since such design modification involves skill which one of ordinary skill in the art possesses. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant, and the current application does not teach that the shape of the slot is significant.


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/04/22